DETAILED ACTION
Status of the Claims
	Claims 1-3, 5, 8, 10-18, 20-22, 24, 27-28 and 30-32 are pending in the instant application. Claims 3 and 22 have been withdrawn based upon Restriction/Election as discussed below. Claims 1-3, 5, 8, 10-18, 20-22, 24, 27-28 and 30-32 are being examined on the merits in the instant application.
Advisory Notice
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	All rejections and/or objections not explicitly maintained in the instant office action have been withdrawn per Applicants’ claim amendments and/or persuasive arguments.
Priority
The instant Application is a Continuation Application of U.S. Application No. 15/846,629 which claimed priority to the U.S. Provisional Application No. 62/435,970. The U.S. effective filing date has been determined to be 12/19/2016, the filing date of the U.S. Provisional Application No. 62/435,970.

Information Disclosure Statement
	The information disclosure statement submitted on 10/14/2022 was filed after the mailing date of the first office action on the merits, however Applicants have indicated that the appropriate fees should be charged to Deposit Account No. 50/2762. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the Examiner.
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	Claims 1-2, 5, 8, 10-18, 20-21, 24, 27-28 and 30-32 are rejected under 35 U.S.C. 103 as being unpatentable over GILCHREST (US 5,962,417; published October, 1999) in view of JIROUSEK (US 6,093,740; published July, 2000); KURFURST (US 2007/0274936; published November, 2007); Park et al. (“Topical Application of a Protein Kinase C inhibitor Reduces Skin and Hair Pigmentation,” 2003, The Society for Investigative Dermatology; Journal of Investigative Dermatology, Vol. 122, pp. 159-166) and Hu (“Recent discovery and development of selective protein kinase C inhibitors,” 1996, ELSEVIER; Drug Discovery Today, Vol. 1, No. 10, pp. 438-447).
Applicants Claims
	Applicant claims a method of treating hyperpigmentation in a human a subject, comprising topically administering an effective therapeutic amount of 0.1% to 1% by weight soluble ruboxistaurin or a salt thereof to a human subject, thereby treating hyperpigmentation in the human subject (instant claim 1).
Election of Species:
	Applicants have elected the following species in the reply filed 04/04/2021: for (a) Applicants elect (1) a method of depigmenting skin; for (b) Applicants elect (1) a patient with a disease condition such as a hyperpigmentation and the disease condition of melasma; for (c) Applicants elect topical administration; for (d) Applicants elect formulation of a gel; for (e) Applicants elect ruboxistaurin or a salt thereof; for (f) Applicants elect hydroquinone; and for (g) Applicants elect daily administration for at least 1 month, and for a subject who has previously been treated with the compound, treatment for at least 1 month, or at least 1 previous administration of the compound.

Determination of the scope
and content of the prior art (MPEP 2141.01)
	GILCHREST teaches methods whereby vertebrate skin, hair, wool or fur may be lightened, or darkened, in color by administration of a substance that modulates the protein kinase C-beta-mediated activation of tyrosinase, the rate-limiting enzyme in melanogenesis (see whole document). GILCHREST teaches that “Inhibition of the PKC-β-mediated phosphorylation of tyrosinase prevents activation of tyrosinase in epidermal melanocytes which results in a decrease in the production of melanin pigment in melanocytes. Thus, another embodiment of the present invention relates to decreasing, or completely suppressing pigmentation in vertebrate skin, hair, wool or fur.” (col. 3, lines 3-9).
	GILCHREST teaches that “Applicants have demonstrated that preventing PKC-β mediated phosphorylation of tyrosinase prevents activation of the rate limiting enzyme in melanogenesis and results in decreased, or completely suppressed, pigmentation in the target tissue, for example, vertebrate skin, hair, wool or fur.” (col. 4, lines 32-36). And “Molecules or substances that specifically interfere with, or block, the interaction, or association, of PKC-β and tyrosinase can specifically inhibit, or substantially decrease the activation of tyrosinase.” (col. 4, lines 37-40). GILCHREST teaches that “Such molecules can be naturally occurring, and purified, or isolated from their natural environment, using techniques well-known to those of skill in the art. Such molecules can also be synthesized by chemical means, or recombinantly produced, also using techniques well-known to those of skill in the art.” (col. 4 lines 51-57). GILCHREST teaches that “Specifically, the rate of melanin synthesis in melanocytes known to be determined by the state of activation or tyrosinase. This activation state is a dynamic equilibrium between activation (phosphorylation) of the enzyme and deactivation (dephosphorylation) of the enzyme that is associated with the intracellular melanosomes. Phosphorylation is mediated by PKC-β and dephosphorylation is mediated by one or more phosphatases. It is reasonable to assume that different phosphatases are responsible for dephosphorylating different PKC-β substrates, as would be required in a situation in which multiple PKC substrates must be regulated independently for normal cell function.” (col. 7, lines 26-38).
	GILCHREST teaches that “Although PKC isomers are found ubiquitously in  cells and tissues, and are known to mediate a wide variety of critical cellular functions, a substrate sequence specific for PKC-β acts preferentially on the melanogenic pathway in melanocytes because PKC-β is minimally expressed in keratinocytes or fibroblasts, the other major cell types in the skin.” (col. 8, lines 1-6).
	GILCHREST teaches “The methods of the present invention can be used to alter pigmentation in vertebrate melanocytes via modulation of the activation of tyrosinase. Specifically, the methods described herein can be used to decrease, or completely suppress, pigmentation in vertebrate skin, hair, wool or fur. These methods comprise contacting, epidermal cells in such a manner that the substance enter the cell, including basal layer melanocytes, ( e.g., introducing into, delivering to, or administering to) with an effective amount of a substance which of decreases, or suppresses, pigmentation by decreasing or inhibiting the activation of tyrosinase in melanocytes. For example, the substance can be contained in a physiologically compatible composition which is topically applied to the skin, or skin surrounding the hair, wool or fur bulbs.” [emphasis added](col. 8, lines 19-31)(instant claims 1, “topically administering an effective therapeutic amount”).
	GILCHREST teaches that “An effective amount of such an identified substance is an amount effective to modulate (e.g., substantially reduce, or completely inhibit, or substantially enhance or sustain) PKC-β-mediated phosphorylation of tyrosinase in epidermal melanocytes. The modulation of tyrosinase phosphorylation in melanocytes can be evaluated using the methods described herein.” [emphasis added] (col. 8, lines 40-47)(instant claim 1, “administering an effective amount of a compound comprising ruboxistaurin or a last thereof [(i.e. a compound that selectively inhibits PKCβ)], to the subject thereby decreasing skin pigmentation.”). GILCHREST teaches that: “An effective amount of a mimic substance that modulates the activation of tyrosinase can be administered to a vertebrate, including a human, using any of the above-described methods. The actual preferred amounts of substance to be administered will vary according to the specific mimic being utilized, the particular compositions formulated, the mode of application, and the particular sites and vertebrate being treated. The concentration of the mimic effective to prevent activation of tyrosinase, in a vertebrate, such as a human, can be determined using known, conventional pharmacological protocols.” [emphasis added](col. 9, line 66 through col. 10 line 9)(instant claims 1, 26-28).
	GILCHREST teaches “Substances used in the present methods can also be directly administered in a physiologically compatible carrier. For example, peptides of the size required to competitively inhibit PKC- β phosphorylation of tyrosinase are sufficiently small to permit their transepidermal delivery to melanocytes in the epidermis and hair, wool or fur bulb using existing technology. The peptide can be admixed in a topical carrier such as a gel, an ointment, a lotion, a cream, or a foam or a shampoo and will include such carriers as water, glycerol, alcohol, propylene glycol, fatty alcohols, triglycerides, fatty acid esters, or mineral oils.” [emphasis added] (col. 9, lines 35-46) (elected species of formulation).
	GILCHREST teaches that “In addition, in certain instances, it is expected that the substances can be disposed within devices placed upon, in, or under the skin. Such devices include transdermal patches, implants, and injections which release the substances in such a manner as to contact the skin or hair follicle either by passive or active release mechanisms.” [emphasis added] (col. 9, lines 54-58) (instant claim 8). GILCHREST teaches application to site of pigmentation, i.e., the site of the cytoplasmic domain of tyrosinase where protein kinase C-beta-mediated phosphorylation occurs, whereby the peptide is introduced into the melanocytes and phosphorylation of tyrosinase is inhibited, thereby decreasing pigmentation.” (claim 19)(instant claims 20-21).
	GILCHREST teaches that “The substance can be applied, for example, topically to the epidermis at regular intervals, such as once or twice daily, in a suitable vehicle and at an effective concentration.” [emphasis added](col. 9, lines 60-65) (instant claims 14-16).
	Regarding instant claim 12, GILCREST teaches that “The delivery vehicle can also contain perfumes, colorants, stabilizers, sunscreens, or other ingredients. The substance can be applied, for example, topically to the epidermis at regular intervals, such as once or twice daily, in a suitable vehicle and at an effective concentration.” (col. 9, lines 60-65).
Ascertainment of the difference between 
the prior art and the claims (MPEP 2141.02)
	The difference between the rejected claims and the teachings of GILCHREST is that GILCHREST does not expressly teach: (1) ruboxistaurin as the species preventing PKC-β mediated phosphorylation of tyrosinase and thus prevents activation of the rate limiting enzyme in melanogenesis and results in decreased, or completely suppressed, pigmentation in the target tissue, for example, vertebrate skin, hair, wool or fur; (2) the treatment of melasma; (3) the inclusion of hydroquinone; or (4) the treatment regime is daily for at least 1 month. 
	JIROUSEK teaches methods for reducing or inhibiting vascular permeability using a β-isozyme selective PKC inhibitor (see whole document), particularly teaching their invention is directed at protein kinase C (PKC) inhibitors, especially a particular class of isozyme selective PKC inhibitors for treating bullous phemigoid, erythema multiforme, dermatitis herpetiformis, contact dermatitis/delayed hypersensitivity and allergic skin conditions (col. 1, lines 15-20). JIROUSEK teaches the particularly preferred species of PKC-β inhibitor is the mesylate salt of Formula II (i.e. ruboxistaurin mesylate)(col. 6, lines 8-25) (instant claims 1, 4-5, 25). JIROUSEK teaches that the compositions are most often administered topically in a formulation such as an ointment, cream or gel (col. 8, lines 49-53)(instant claim 9, elected species of gel). JIROUSEK teaches “The compositions are preferably formulated in a unit dosage form, each dosage containing from 0.05 mg to about 3 g, more usually about 64 mg of the active ingredient. However, it will be understood that the therapeutic dosage administered will be determined by the physician in the light of the relevant circumstances including the severity of the condition to be treated, the choice of compound to be administered and the chosen route of administration.” (col. 8, lines 33-41). JIROUSEK does not expressly disclose the dose in a percent of the formulation such as a gel, however, JIROUSEK teaches that: “Customarily, the active ingredient (compounds) is added to the formulation at the desired concentration at a point preceding addition of the gelling agent.” And that: “The amount of compound incorporated into a topical formulation is not critical; the concentration should be within a range sufficient to permit ready application of the formulation to the affected tissue area in an amount which will deliver the desired amount of compound to the desired treatment site.” (col. 9, lines 12-21). As discussed above, GILCHREST teaches methods for modulating skin pigmentation (e.g. skin depigmentation) by topical application of an effective amount of a PKC-β inhibitor in a gel. Thus, it would have been prima facie obvious to include the PKC-β inhibitor, ruboxistaurin mesylate, in a gel in an amount effective for inhibition of melanogenesis as suggested by the combination of GILCHREST and JIROUSEK which would have likely been within the claimed amounts, especially in the absence of evidence to the contrary.
	KURFURST teaches that: “In man, pigmentation is the result of synthesis and distribution of melanin pigments in the skin, hair follicles or eyes. Pigmentation is genetically predefined but it is regulated by many internal or external factors. The colour of human skin will be determined by melanins produced by melanocytes and the number of melanocytes, their tyrosinasic activity and their capability of exporting melanins to keratinocytes, and the size of melanosomes that contain melanin grains. For each individual, the colour of the skin varies mainly depending on the degree of irradiation with ultraviolet (UV) rays. In other words, for each individual, there is a basic skin pigmentation when he or she is subjected to a minimum amount of UV irradiation corresponding to his or her lightest skin colour, and a more intense skin pigmentation corresponding to stronger UV irradiation, until a maximum pigmentation corresponding to his or her darkest skin colour after exposure to intense UV irradiation, like that encountered at high altitude in the mountains, for a long period.” (instant claims 24).
	KURFURST teaches oligonucleotide sequences as a depigmenting or bleaching agent for the skin in a composition to be topically applied (see whole document). KURFURST teaches the treatment of melasma ([0010], [0069])(instant claims 10-11), and the inclusion of hydroquinone ([0020] & [0055]) (instant claims 12-13, 30). The examiner notes that melasma is a hyperpigmentation disorder of the face, limited to sun-exposed skin regions (instant claims 2, 19-21 & 24).
	Regarding the treatment regime including a period of at least daily for one month and re-treatment (instant claim 18), the combination of prior art clearly teaches using the same composition for the treatment of a hyperpigmentation skin condition such as melasma (KURFURST) using a topical composition including a PKC-β inhibitor such as ruboxistaurin mesylate (JIROUSEK), and teaches daily topical application (GILCHREST) in a gel (GILCHREST & JIROUSEK). It would have clearly been within the ordinary skill in the art to establish a treatment regime for the treatment of a hyperpigmentation skin condition such as melasma using a topical composition including a PKC-β inhibitor such as ruboxistaurin mesylate for a period of time suitable to provide a desired depigmentation result including re-treatment as needed. Furthermore, given the reasonable expectation that a patient would wash daily, a reapplication daily would be prudent. And GILCHREST teaches daily treatment “in a suitable vehicle and at an effective concentration.” (col. 9, lines 60-65) and clearly teaches the mechanism of action and effect (col. 8, lines 40-47, claim 19) thus reasonably implying a dosing regimen suitable to obtain the desired result of skin depigmentation (MPEP §2144.01). Thus, the treatment regime of a period of at least daily for one month and re-treatment is not considered a basis for patentability in the instant case, especially in the absences of some unexpected result associated with said regime (instant claims 14-18, 31 & 32).
	Park et al. teaches topical application of a protein kinase C inhibitor Bisindolylmaleimide GF 109203X (Bis) in amounts of 300 µM applied topically twice daily (see whole document, particularly the abstract; p. 160, col. 1, lines 10-14; p. 162, col. 2, section “Bis decreases basal skin pigmentation in vivo”). Park et al. teaches the vehicle as 25% dimethylsulfoxide, 75% propylene glycol (p. 165, col. 1, section “Experimental Protocol”). Hu teaches the discovery and development of selective protein kinase C inhibitors (see whole document) including GF 109203X (Park et al. = Bis)(p. 440, Box 2) and LY 333531 (syn. ruboxistaurin)(p. 441, Box 5). The instant specification discloses topical formulations in dimethylsulfoxide (DMOS):propylene glycol (25:75) in amounts of 100 µM which is disclose as 0.0057% (Example 1). Park et al. teaches 300 µM which is then 0.0171% which is lower than 0.1% now claimed. However, as discussed above GILCHREST discloses an effective amount (col. 8, lines 19-31 & 40-47; (col. 9, line 66 through col. 10 line 9) the treatment method being the same as now claimed. Additionally, JIROUSEK teaches that: “Customarily, the active ingredient (compounds) is added to the formulation at the desired concentration at a point preceding addition of the gelling agent.” And that: “The amount of compound incorporated into a topical formulation is not critical; the concentration should be within a range sufficient to permit ready application of the formulation to the affected tissue area in an amount which will deliver the desired amount of compound to the desired treatment site.” (col. 9, lines 12-21). As discussed above, GILCHREST teaches methods for modulating skin pigmentation (e.g. skin depigmentation) by topical application of an effective amount of a PKC-β inhibitor in a gel. Thus, it would have been prima facie obvious to include the PKC-β inhibitor, ruboxistaurin mesylate, in a gel in an amount effective for inhibition of melanogenesis as suggested by the combination of GILCHREST and JIROUSEK which would have likely been within the claimed amounts, especially in the absence of evidence to the contrary.
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to administer a topical composition for the treatment of melasma, as suggested by KURFURST, said composition comprising an effective amount of a PKC-β inhibitor, as suggested by GILCHREST, such as ruboxistaurin mesylate as suggested by JIROUSEK in order to affect depigmentation of the melasma hyperpigmentation of the skin. More particularly, GILCHREST goes into some detail regarding the mechanism of action and clearly teaches that a PKC-β inhibitor would have been expected to disrupt the cell signaling pathway for the production of melanin (i.e. the pigment in skin hyperpigmentation) thus resulting in depigmentation of the skin. Given this teaching and the knowledge that ruboxistaurin mesylate is a species of PKC-β inhibitor one of ordinary skill in the art would have expected that topical application of a PKC-β inhibitor such as ruboxistaurin mesylate would depigment hyperpigmented skin. The strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination (MPEP §2144-II). Additionally, given that the method suggested by the prior art includes topical application of the same drug species (ruboxistaurin mesylate) in “An effective amount of such an identified substance is an amount effective to modulate (e.g., substantially reduce, or completely inhibit, or substantially enhance or sustain) PKC-β-mediated phosphorylation of tyrosinase in epidermal melanocytes. The modulation of tyrosinase phosphorylation in melanocytes can be evaluated using the methods described herein.” (col. 8, lines 40-47) to lighten the skin (abstract), the results, as recited in claims 27-28 would also have been the same (see, e.g., MPEP 2112, and particularly 2112.02-II, stating in part that, “[…] when the claim recites using an old composition or structure and the "use" is directed to a result or property of that composition or structure, then the claim is anticipated.”).
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention as it would have required no more than an ordinary level of skill in the art to add a therapeutically effective amount of ruboxistaurin (mesylate) to a gel formulation for topical administration to a human subject. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary. 
	In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
Response to Arguments:
	Applicant's arguments filed 10/14/2022 have been fully considered but they are not persuasive.
	Applicants arguments directed at a reasonable expectation of success based on the so called “500 Dalton rule” (p. 10-11), are acknowledged.
	In response the examiner cites the Merck Index entry for Ruboxistaurin disclosing the Molecular Weight of 468.56 for Ruboxistaurin; 505.02 for the Ruboxistaurin derivative: Hydrochloride; and 582.67 for the Ruboxistaurin derivative: Methanesulfonate monohydrate (M9693)(of Record as cited by the examiner on 06/14/2022). The examiner further cites Billich et al. (“Novel cyclosporin derivatives featuring enhanced skin penetration despite increased molecular weight,” 2005, ELSEVIER; Bioorganic & Medicinal Chemistry, Vol. 13, pp. 3157-3167) teaching that: “The results demonstrate that in contrast with the ‘500 Dalton rule’, which postulates poor skin penetration of molecules larger than 500 Da, high skin penetration can be achieved also with compounds of a molecular weight in the range between 1200 and 1600 Da.” (see whole document, particularly the abstract). And further that: “In conclusion, these results demonstrate that it is possible to design derivatives of cyclosporins with high permeability and increased skin penetration, despite their high molecular weight, thus challenging the ‘500 Dalton rule’.” (p. 3161, col. 2, last paragraph).
	Given that the molecular weight of ruboxistaurin is below 500 Daltons (468.56) and Billich et al. clearly challenges the “500 Dalton rule”, one of ordinary skill in the art would have clearly had a reasonable expectation that ruboxistaurin (mesylate) would have been effective in a topical formulation, as taught by JIROUSEK.
Response to Applicants declaration under 1.132 filed 10/14/2022:
	The examiner acknowledges Applications citation of the Jos document suggesting the so called “500 Dalton rule” which suggest that pharmacological agents having a molecular weight over 500 Daltons or higher are unable to penetrate the skin. As discussed above the molecular weight of ruboxistaurin is 468.56 which is below 500 Daltons and therefore would have been expected to penetrate the skin. Additionally, the examiner cites Billich et al. clearly challenging the “500 Dalton rule”. Thus, while Applicants argument is acknowledged the argument is not convincing.
	Although the record may establish evidence of secondary considerations which are indicia of nonobviousness, the record may also establish such a strong case of obviousness that the objective evidence of nonobviousness is not sufficient to outweigh the evidence of obviousness. Newell Cos. v. Kenney Mfg. Co., 864 F.2d 757, 769, 9 USPQ2d 1417, 1427 (Fed. Cir. 1988), cert. denied, 493 U.S. 814 (1989); Richardson-Vicks, Inc., v. The Upjohn Co., 122 F.3d 1476, 1484, 44 USPQ2d 1181, 1187 (Fed. Cir. 1997).  Applicant is reminded that the submission of objective evidence of patentability does not mandate a conclusion of patentability in and of itself.  In re Chupp, 816 F.2d 643, 2 USPQ2d 1437 (Fed. Cir. 1987).
Conclusion
	Claims 1-2, 5, 8, 10-18, 20-21, 24, 27-28 and 30-32 are pending and have been examined on the merits. Claims 1-2, 5, 8, 10-18, 20-21, 24, 27-28 and 30-32 are rejected under 35 U.S.C. 103. No claims allowed at this time.
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN A GREENE whose telephone number is (571)270-5868.  The examiner can normally be reached on M-F, 8-5 PM PST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J. Blanchard can be reached at (571) 272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IVAN A GREENE/Examiner, Art Unit 1619                     /TIGABU KASSA/                                                             Primary Examiner, Art Unit 1619